Appellant was convicted of assault with intent to murder, and his punishment assessed at one year's confinement in the penitentiary.
This cause comes before us without any statement of facts. We find in the record some objections and exceptions to the court's charge before same was read to the jury, as well as some matters contained in the motion for a new trial alleged to be errors committed upon the trial of this cause, none of which we can correctly appraise on account of the absence of a statement of facts.
All matters of procedure appearing regular, the judgment will be affirmed.